                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION



 UNITED STATES OF AMERICA,


 v.
                                                 CIVIL ACTION NO.
                                                 1:18-CR-201-LMM
 KINSLEY KILPATRICK,



           Defendant.



                                          ORDER

           This case comes before the Court on the Magistrate Judge's Report and

Recommendation ("R&R") [63], recommending that Defendant's Motions to

Suppress [23, 35] be denied. Pursuant to 28 U.S.C. § 636(b)(1), Defendant filed

Objections to the R&R [65]. After due consideration, the Court enters the

following Order:

      I.      LEGAL STANDARD

           Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate's Report and

Recommendation for clear error if no objections are filed to the report. 28 U.S.C.

§ 636(b)(1). If a party files objections, however, the district court must determine

de    nova   any part of the Magistrate Judge's disposition that is the subject of a

proper objection. Id.; Fed. R. Crim. P. 59(b)(3). As Defendant filed objections, the

Court reviews the Magistrate Judge's challenged recommendations on a de           nova



basis. 28 U.S.C. § 636(b)(1). The Court will consider the objections in turn.
   II.      DISCUSSION


         Defendant first objects that the Government's evidence must be suppressed

because it was obtained in violation of the Health Insurance Portability and

Accountability Act of 1996 ("HIP AA") and the Fourth Amendment. See Obj., Dkt.

No. [65] at 3-5. However, the Court finds that the Magistrate Judge correctly

found that the Inspector General Act of 1978 allowed SA Brumfield to access the

VA medical records without additional process, see Dkt. No. [63] at 5-7, and

HIPAA does not apply as neither the VA-OIG nor the Department of Justice are

covered entities under that statute. See id. at 7-9. And the Court also agrees that,

even assuming the dissemination violated HIPAA, suppression would not be the

appropriate remedy. Id. at 8-9. The Court therefore OVERRULES Defendant's

objections on this point.

         Defendant also objects that the Magistrate Judge should have held an

evidentiary hearing regarding Dr. Rosenthal's consent to the recording. See Obj.,

Dkt. No. [65] at 5-8. However, the Court again agrees with the Magistrate Judge's

decision to deny that request. The Government produced evidence regarding Dr.

Rosenthal's consent, and Defendant did not produce any evidence beyond mere

supposition that would undermine that evidence. Thus, the Court also

OVERRULES Defendant's objections regarding the evidentiary hearing request.




                                          2
   III.   CONCLUSION


      The R&R [63] is ADOPTED as the Order of this Court, and Defendant's

Objection to the R&R [65] is OVERRULED. Defendant's Motions to Suppress

[23, 35] are DENIED.

      The trial in this action against Kinsley Kilpatrick and Tracie Kilpatrick is

hereby set to begin on Monday, February 4, 2019 at 9:30 A.M. in Courtroom

2107. The pretrial conference and Jackson-Denno Hearing will be held on

Tuesday, January 29, 2019 at 9:30 A.M. in Courtroom 2107. By noon on Tuesday,

January 15, 2019, the parties are to file the following: motions in limine and

proposed voir dire questions. By noon on Tuesday, January 22, 2019, the

Government must file a brief summary of the Indictment that the parties can rely

on for voir dire. By noon on Tuesday, January 22, 2019, the parties are to file

responses to motions in limine and any objections and to those items listed

above.

      Excludable time is allowed through February 4, 2019, pursuant to 18 U.S.C.

§ 3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the Government

the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence. The Court finds that the ends of justice served outweigh

the best interest of the public and the Defendant in a speedy trial and are

consistent with both the best interest of the public and individual justice in this

matter.




                                          3
IT IS SO ORDERED this 10th day of December, 2018.




                             4
